NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks on pages 13 – 18 have been fully considered, are persuasive, and place the claims, when taken as a whole, in condition for allowance. 

Support for Claim Amendments:
Regarding the amendment of claims 1, 5, 11, and 12 support is found in paragraph 18 and 32 of applicant’s specifications and figure 4 of applicant’s drawings.

Withdrawal of 35 U.S.C. §112 Rejections:
Regarding the rejection under U.S.C. §112(a), the amendment to claim 1 has overcome the rejection.
Regarding the rejection under U.S.C. §112(b), the deletion of the term “gradually” has overcome the rejection. 



Reasons for Allowance
The prior art of record (neither individually nor in combination) does not teach nor render obvious the claims as amended, when the claims are taken as a whole.

For example:
Kassim teaches estimating blood pressure from start to end points and calculating the applied force to indicate to the user whether the force should be increased or decreased for a more accurate blood pressure measurement. Kassim does not teach a rate of change of the contact pressure corresponding to valley points of the derivative signals nor “inputting to the cardiovascular information estimation model that is received from the external device, the first valley point of the first derivative signal, the second valley point of the second derivative signal, and a rate of the change of the contact pressure over the time period from the first point in time and the second point in time that correspond to the first valley point of the first derivative signal and the second valley point of the second derivative signal, respectively.
Fallow teaches the first and second wavelengths of light from the PPG signal being different. Fallow does not teach points corresponding to valley points nor inputting the rate of change of the contact pressure to estimate blood pressure.
Chen teaches using the time difference between peaks to evaluate blood pressure. Chen does not teach using the rate of change in contact pressure to evaluate blood pressure.  
Frankenreiter teaches blood pressure measurements using contact pressure. Frankenreiter does not teach using the PPG valley signals and rate of change to estimate blood pressure. 

For the aforementioned reasons, applicant’s amended claims comply with all statutory requirements and are in condition for allowance. 

Title Change

The title of the invention has been changed as noted in the Bib Data Sheet to be descriptive of the invention claimed and clearly indicative of the invention to which the claims are directed as per MPEP 606. The suggested title change is: “APPARATUS FOR BLOOD PRESSURE ESTIMATION USING PHOTOPLETHYSMOGRAPHY AND CONTACT PRESSURE.” 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-Th: 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793
/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793